PD-0151-15
                                                  CaueroPAppaArt tia.
                                                      08-II-00317-02-

     ^Txre aP~Te**3                I r^TKe DottucV Cmi*r*P


               JU^ ^T Uwe KlumB^ ,p &p?w RECBVED
               AfiConJiiJa ~TS~T»UW Rulesa+ Appelkfel|RTOFCRfWALAPPEALS
                      PzadeduflB RuU ^-3                     FEB 11 2015

jv|'           -r-    a    -.-i- n <? mH i
iuouj dfimea, \kntWMy Ui^eKiUtL., Pro Oe Uwuclaia-r ^^bel
                                                      tweAcosta, Clerk
                                                           /te*jv/e
^-ryleo /yoo iaumbctfj5o cause Ajod Recyj.esTeo -me Cauclt -m
W*we -me MurvmeiL oPc^plers /UcuWi^ ~kr~Tii*A3 Rul&s-oP
 AfpellArre Pr^ceduiLE £uU 9»3- Dui? ts -the 4fvcr cP tUot~


  WWWe, fWisia C*u3/dered vEmwMy Gmjs^^I. fkspec±-(l(L/

                       FILED IN             RtspecrtulU oufemitteo
              COURT OF CRIMINAL APPEALS
                      FEB 112015          O^hm^ Greed vR-.*n3807<*
                  Abel Acosta, Clerk       fta &, DenetvJcUidT-